DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 3/2/2022, in reply to the Office Action mailed 9/2/2021, is acknowledged and has been entered.  Claims 1-5, 8, 9, 11-13 and 16-19 have been amended.  Claims 1-20 are pending and are examined herein on the merits for patentability.

Response to Arguments
Applicant's arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The previous rejection has been modified, necessitated by claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abbruzzese et al. (J. Nuclear Medicine, 2017, 58 (supplement 1) 303 (abstract)) in view of Conti et al. (Eur J Nucl Med Mol Imaging, 2012, 39, p. 1339–1347).
The instant claims are directed to a method of assessing macrophage involvement in the inflammation of one or more joints of a subject comprising: a. administering to the subject a composition comprising a mannosylated dextran construct and an imaging moiety conjugated thereto; b. acquiring one or more planar images of a first joint of the subject; c. defining a region of interest (ROD comprising the first joint; d. defining a joint specific reference region (RR) of substantially similar size as the ROI comprising an area approximately adjacent to the ROT; e. determining a joint specific MARTAD value of the joint by assessing the ratio of average pixel intensity of the ROI to the average pixel intensity of the RR; and f. comparing the joint specific MARTAD of the first joint to a joint specific mean MARTAD value for a corresponding joint, wherein the joint specific mean MARTAD value is derived from averaging the MARTAD values for the corresponding joint from a plurality of healthy subjects and wherein macrophage involvement is indicated by a joint specific MARTAD value that exceeds the joint specific mean MARTAD value by a predetermined threshold, and wherein one or more joints comprise one or more joints of the hand.  Quantifying macrophage mediated joint inflammation and managing treatment of a subject are also claimed.
Abbruzzese teaches that macrophages play a critical role in rheumatoid arthritis (RA) disease progression, but existing strategies for imaging disease progression in humans lack macrophage and overall disease specificity. We investigated systemic administration of 99mTc-tilmanocept, which specifically binds CD206+ macrophages, to image rheumatoid inflammation and quantify macrophage infiltration in an index population of healthy (non-RA) and RA subjects with clinical RA. Additionally we sought to quantify 99mTc-tilmanocept localization with standard RA scoring devices. The primary objective was to determine the localization of 99mTc-tilmanocept by planar and SPECT/CT imaging in subjects with active RA and concordance with clinical symptomology (DAS28). Secondarily, we a] compared localization intensity between the dose groups of 99mTc-tilmanocept by planar and SPECT/CT imaging; b] evaluated and contrasted localization in subjects with active RA vs subjects who are clinically negative for inflammatory disease(s) by planar and SPECT/CT imaging; c] evaluated areas of localization other than RA affected joints of 99mTc-tilmanocept by planar and SPECT/CT imaging.
Prospective, open-label, multicenter, study of 99mTc-tilmanocept in the localization of RA affected joint(s). Subjects received a SC injection of either 50µg tilmanocept or 200µg tilmanocept radiolabeled with 2mCi 99mTc in 0.4mL. 18 subjects were enrolled as follows - Cohort 1: Controls: 50µg/2mCi; n = up to 4; Cohort 2: Controls: 200µg/2mCi; n = up to 4; Cohort 3: RA 50µg/2mCi; n = 5; Cohort 4: RA 200µg/2mCi; n = 5. Subjects were imaged with a whole body planar scan at 2-3 hours and 4-6 hours post injection. After each whole body scan, a separate 5 minute planar image of both hands was acquired. If there were an area showing localization, SPECT/CT images were obtained. b] Localization by 99mTc-tilmanocept was defined as accumulation of radioactivity at an intensity greater than background. Regions of interest as these are represented by DAS28 scoring and correlation with DAS28 were also conducted.
High-level 99mTc-tilmanocept uptake was readily visible and detectable across RA affected joints. Preliminary correlation scoring with DAS28 shows that in large affected joints, localization of 99mTc-tilmanocept is significant. The overall initial scoring relative to the DAS28 suggests that localization of 99mTc-tilmanocept in these regions of interest (ROI) has a strong correlation in large joints. Final correlates with smaller joints and full quantitative assessment remain to be completed. Based on these data and prior biopsy evaluations the data suggest that the level of inflammation is strongly related to macrophage infiltration and ultimately image signal (SEE Figure 1).
Our findings represent a potentially significant advance in functional imaging of RA utilizing a novel macrophage-specific molecular imaging strategy in humans to quantify RA macrophage infiltration in relationship to clinical symptomology and immune indices in at-risk populations. This strategy may be useful to provide insights into immune-mediated mechanisms of RA, identify patients at risk for macrophage-mediated end joint damage, and enable future targeted delivery of immunomodulatory therapeutics. SC administration of tilmanocept is localized within RA joints.

    PNG
    media_image1.png
    795
    1189
    media_image1.png
    Greyscale

Abbruzzese does not specifically teach calculation of ratios between a region of interest / reference region in RA patients for comparison with ratio values from healthy volunteers.
Conti teaches evaluation of the predictive role of 99mTc-infliximab scintigraphy in therapy decision-making in patients with refractory monoarthritis and also candidates for intraarticular (IA) infliximab treatment.  We studied 12 patients (5 with rheumatoid arthritis and 7 with spondyloarthropathy) with active monoarthritis (11 knees and 1 ankle) that had lasted for at least 3 months. Patients were evaluated clinically and ultrasonographically at baseline and 12 weeks after IA administration of infliximab. At the same time-points, 99mTc-infliximab scintigraphy was performed: planar anterior and posterior images of arthritic joints were acquired at 6 and 20 h after injection and target-to-background (T/B) ratios were calculated (abstract).
Infliximab was radiolabelled with 99mTc using a direct method, as described previously. Anterior and posterior planar whole-body images were acquired 6 h and 20 h after intravenous administration of 370–550 MBq (100–150 μg) of 99mTc-infliximab according to our previous experience. Planar anterior and posterior images of specific joints (knee or ankle) were acquired with a Philips Sky-Light dual head gamma camera fitted with a high-resolution collimator. Whole-body planar images were acquired on a 1,024×1,024 pixel matrix at a scanning speed of 5 cm/min (at 6 h) or 10 cm/min (at 20 h). Joint-specific images (knee or ankle) were acquired on a 512×512 pixel matrix for 300 s (at 6 h) or 600 s (at 20 h). Scintigraphy with 99mTc-infliximab was performed in all patients twice. The first scan was performed at the time of patient recruitment (about 1–2 weeks before IA therapy) and the second scan was performed 12 weeks after IA administration of a therapeutic dose of infliximab. For quantitative analysis, OSIRIS software (University Hospital of Geneva, Switzerland) was used to draw regions of interest (ROI) for evaluation of the target-to-background (T/B) ratio. For the target, a circular ROI was drawn on the affected joint, and for the background a rectangular ROI was drawn approximately 5 cm below the knee or above the ankle. Both pre- and posttherapy images were evaluated together using the same ROIs. The activity in the ROIs was normalized to the area of the ROI and divided by the background activity to obtain the T/B ratio for each joint. The T/B ratio was calculated for affected and nonaffected joints, in images acquired at 6 h (T/B6h) and at 20 h (T/B20h). The T/B ratio increase over time (T/B20h-6h) was also calculated as an index of specific 99mTc-infliximab binding to TNF in the joints and expressed in absolute values and as the percentage increase at 20 h with respect to 6 h (%T/B20h/6h) (page 1341).
It would have been obvious to one of ordinary skill in the art at the time of the invention perform calculation of ratios between a region of interest / reference region in RA patients for comparison with ratio values from healthy volunteers when the teaching of Abbruzzese is taken in view of Conti.  Each of Abbruzzese and Conti are directed to imaging of inflamed joints in RA patients using a 99mTC labeled tracer.  Abbruzzese teaches imaging inflamed joints using 99mTc tilmanocept, including imaging a region of interest (ROI) and comparison with background.  It is noted that the background is interpreted to be within the scope of a reference region (RR), as claimed.  One would have been motivated to provide a ratio between ROI/background(RR) in order to perform analysis between healthy and inflamed joints as shown by Conti.  With regard to the limitation wherein joint specific MARTAD values are compared between a first joint and joint specific mean MARTAD value of a plurality of healthy subjects and wherein macrophage involvement is indicated by a joint specific value that exceeds the joint specific mean MARTAD value by a predetermined threshold, Abbruzzese teaches comparison of signal to background, and comparison between healthy and RA subjects, and that level of inflammation is strongly related to macrophage infiltration and ultimately image signal.  The observation of increased signal in joints of RA subjects compared to healthy subjects meets instantly claimed limitation of comparing between a first joint, it would have been obvious to one of ordinary skill in the art to quantify the differences between healthy and RA subjects, as shown by Conti between affected and nonaffected joints.  It is considered that the signal observed in healthy subjects would represent a threshold to be compared by one of ordinary skill in the art with ratio from an inflamed joint.  With regard to claim 9, one would have had an expectation of statistically significant differences based on the demonstrated differences in signal between RA subjects and healthy subjects (see Figure 1).  With regard to claim 6, Conti teaches that a circular ROI was drawn on the affected joint, and for the background a rectangular ROI was drawn approximately 5 cm below the knee or above the ankle.  Upon review of Figure 3, the background rectangular area appears to be within the scope of 3 ROI diameters.  With regard to claims 13+, Abbruzzese teaches quantification of macrophages, and with regard to claims 18+, Conti teaches evaluation of therapeutic efficacy. 
With regard to amended claim 2, at least the entire hand and wrist is imaged in Figure 1.

Response to arguments
Applicant argues that claims 1, 13 and 18 have been amended to indicate wherein the one or more joints comprise one or more joints of the hand (claim 1), or wherein the plurality comprises one or more joints of the hand.  Applicant asserts that Abbruzzese is cited for allegedly teaching that macrophages play a critical role in rheumatoid arthritis (RA) disease progression, but existing strategies for imaging disease progression in humans lack macrophage and overall disease specificity. The Office further cites to Abbruzzese for allegedly disclosing the administration of 99mTc-tilmanocept to image and quantify macrophage infiltration. See Non-Final Office Action dated September 2, 2021 at pp. 3-4. However, as further acknowledged by the Office, “in large affected joints, localization of 99mTc-tilmanocept is significant.” See id. at p. 5. In particular, Abbruzzese teaches that localization of 99mTc-tilmanocept in these regions of interest (ROI) has a strong correlation in large joints. /d. In particular, Abbruzzese confirms that assessment of smaller joints has not been completed or assessed. As further supported by the Figures in Abbruzzese, the large joints assessed include the knees and wrists. See Abbruzzese, Figure 1.  Applicant asserts that Abbruzzese fails to render obvious the methods of the present application wherein the one or more joints or plurality of joints comprise one or more joints of the hand. The joints of the hand are much smaller, and would be unlikely to be considered a “large joint” as considered in Abbruzzese. Applicant argues that it does not appear that Abbruzzese was able to identify any localization within the joints of the hand. This is confirmed by (a) the explicit indication that the assessment on smaller joints have not been completed, and (b) the lack of identification within the Figures, and that the methods of the present application result in superior localization to joints, including smaller joints found in the hand, in comparison to Abbruzzese.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that it is known in the art that the joints of the wrist are considered to be part of the hand, see “Bones of the Hand: Carpals, Metacarpals and Phalanges”, https://web.archive.org/web/20160124161308/https://teachmeanatomy.info/upper-limb/bones/bones-of-the-hand-carpals-metacarpals-and-phalanges/, published online 1/24/2016, directed to bones of the hand, wherein carpal bones (most proximal) are taught to be a set of eight irregularly shaped bones. These are located in the wrist area.  Further, the scaphoid and lunate articulate with the radius to form the wrist joint. In the distal row, all of the carpal bones articulate with the metacarpals.  Accordingly, one of ordinary skill in the art would consider Abbruzzese’s teaching of imaging the wrist to encompass the hand.  Further, Abbruzzese teaches planar imaging of the hand.
Applicant further argues that Abbruzzese does not specifically teach the calculation of ratios between a region of interest/reference region in RA patients for comparison with ratio values from healthy volunteers. See Office Action at p. 6. The Office therefore cites to Conti to allegedly fill this gap. However, Conti further fails to fill the gaps left by Abbruzzese with regard to the assessment of one or more joints of the hand as claimed. In particular, Conti studied patients with active monoarthritis, including 11 knees and 1 ankle. See id. The limit of Conti’s assessment to the knees and ankles are further supported by Fig. 3 of Conti. As would be known to a person having ordinary skill in the art, the joints of the knees are much larger than the joints found in the hand, and further, the joints found in the ankle are much more complex,making it a difficult joint to assess. As the present application is utilizing the assessment and quantification of macrophages to determine treatment options for a subject diagnosed with RA, it is important to ensure that the results are accurate, consistent, and stable.  Applicant asserts that the combination of the teachings provided within Abbruzzese in view of Conti would lead a person skilled in the art to focus on large joints, rather than one or more joints of the hand.  In particular, neither reference provides any disclosure toward how a skilled artisan would be able to achieve such localization within the hands. As successfully demonstrated by the methods of the present application, and as further supported by the figures of the present application, identification of macrophage involvement in the hand of the subject is very clear. See, for example, Specification at FIG. 1.  
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that Conti is not relied upon for the specific joint which is imaged, rather the determination of a ratio between ROI/background(RR) in order to perform analysis between healthy and inflamed joints.  Abbruzzese already teaches imaging the hand, tilmanocept is localized within RA joints including at the wrist, which is encompassed by the hand, as set forth above.
Applicant argues that both references fail to disclose the method step of “comparing the MARTAD of the joint to a joint specific mean MARTAD value for a corresponding joint, wherein the joint specific mean MARTAD value is derived from averaging the MARTAD values for the corresponding joint from a plurality of healthy subjects, and wherein macrophage involvement is indicated by a joint specific MARTAD value that exceeds the joint specific mean MARTAD value by a predetermined threshold.” In particular, neither reference discloses the comparison of the observed MARTAD value of the joint to a normative database, or joint specific mean MARTAD value, which is derived from averaging the MARTAD values for the corresponding joint from a plurality of healthy subjects. This comparison is key in determining macrophage involvement, and ensuring that the correct treatment can be initiated for subjects with RA. The failure of the references to provide disclosure to this step is significant. Any conclusion that such step would be obvious would be based solely on improper hindsight reasoning.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  Abbruzzese readily teaches 99mtc-Tilmanocept localization in rheumatoid arthritis subjects vs healthy control subjects (see Fig 1 description).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618